PER CURIAM: *
The Federal Public Defender appointed to represent Sonja Ochoa on appeal from the revocation of her probation has moved for. leave to withdraw and has filed a brief as is required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Ochoa has not responded to counsel’s motion.
Our review of the brief filed by counsel and of the record discloses no nonfrivolous issue for appeal. Counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the appeal is DISMISSED. See 5th Cm. R. 42.2.

Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.